Title: To Thomas Jefferson from John McCoy, 26 March 1781
From: McCoy, John
To: Jefferson, Thomas



May it please your Excellency,
Staunton, Augusta March 26th. 1781.

To permit me to Adress you on a Subject which I do with the utmost Reluctancey Considring what a Situation our Country is in. But nature prevails over evrey Effort to the Contrary of being able  to undergo the fatigues of a Campaign. Therefor I humbly Adress you hoping that you would give me leave to Resign my Commission as a Captain in this County Militia which I have held for the space of Five Years and am now aged Fortynine; Nothing would Induce Me to ask such a favour; was it not that I am unable to Discharge My duty as well as I could wish, owing to a Complication of Disorders which I have had upon Me for Some time. Your Complaying with my Request will much Oblige Your Excellencys most Obt. Humbl. Servt.,

John McCoy

